UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6944


LARRY SAMUEL JONES, JR.,

                      Plaintiff – Appellant,

          v.

KENNETH STOLLIE, Head Sheriff; MR.   HOLCOMB, Captain; MR.
DEJESUS, Corporal 95-038; MR. BRYAN, Deputy; MR. BRANNON,
Deputy; MR. INMAN, Deputy,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00219-RAJ-TEM)


Submitted:   September 26, 2013       Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Samuel Jones, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry Jones, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b)      (2006),   for   failure    to   state    a   claim.     We   have

reviewed the record and find no reversible error.                 Accordingly,

we deny Jones’ motion to appoint counsel and affirm for the

reasons stated by the district court.               Jones v. Stollie, No.

2:13-cv-00219-RAJ-TEM (E.D. Va. filed May 30, 2013 & entered

May 31, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument   would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                       2